UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios isconsin Avenue, Fl 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. Boston Common International Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 91.0% Australia - 5.4% AMP LTD $ Origin Energy Sims Metal Management LTD - ADR WorleyParsons LTD Belgium - 1.4% Umicore SA Brazil - 0.5% Gafisa SA - ADR China - 1.8% New Oriental Education and Technology Group, Inc - ADR * Tingyi Holding Corporation Denmark - 0.2% Vestas Wind System A/S * Finland - 1.6% Sampo Group France - 6.9% Air Liquide - ADR AXA SA - ADR Casino Guichard Perrachon SA Danone SA Germany - 6.8% adidas AG Henkel AG and Company KGaA SAP AG - ADR SMA Solar Technology AG Vossloh AG Hong Kong - 1.7% Hang Seng Bank LTD Israel - 1.3% Check Point Software Technologies LTD * Japan - 15.1% FANUC LTD Honda Motor Company LTD - ADR Kao Corporation Kubota Corporation - ADR Mitsui Fudosan Company NGK Insulators LTD Nippon Electronic Glass Company LTD SYSMEX Corporation TERUMO Corporation Toray Industries, Inc - ADR * Luxembourg - 2.7% Subsea 7 SA - ADR * Tenaris SA - ADR Mexico - 1.7% America Movil SAB de CV - ADR Netherlands - 5.2% ASML Holding NV - ADR Koninklijke Philips Electronics NV - ADR Unilever NV - ADR Norway - 2.8% Statoil ASA - ADR Portugal - 0.9% EDP Renovaveis SA * Singapore - 2.5% CapitaLand LTD Olam International Singapore Telecommunications LTD South Africa - 1.8% Naspers LTD Standard Bank Group LTD Spain - 0.8% Abengoa SA Switzerland - 11.5% ABB LTD - ADR Julius Baer Gruppe AG Novartis AG - ADR Roche Holding LTD - ADR Sonova Holding AG Taiwan - 1.4% Taiwan Semiconductor Manufacturing Company LTD - ADR Thailand - 1.6% Kasikornbank PLC United Kingdom - 15.4% Barclays PLC HSBC Holdings PLC - ADR Johnson Matthey PLC - ADR Pearson PLC - ADR Smith & Nephew PLC - ADR Spirax-Sarco Engineering PLC SSE Plc - ADR Standard Chartered Bank PLC Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $34,063,485) PREFERRED STOCKS - 1.5% Brazil - 1.5% Companhia Energetica de Minas Gerais - ADR TOTAL PREFERRED STOCKS (Cost $540,721) SHORT TERM INVESTMENTS - 4.1% Fidelity Money Market Portfolio, 0.19% (1) TOTAL SHORT TERM INVESTMENTS (Cost $1,408,624) TOTAL INVESTMENTS - 96.6% (Cost $36,012,830) Other Assets in Excess of Liabilities - 3.4% NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-Income Producing (1
